Case 3:19-cv-06943-FLW-TJB Document 15 Filed 09/03/19 Page 1 of 1 PageID: 43

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY
                                     TRENTON VICINAGE

THE INDEPENDENCE PROJECT INC., et. al. ,

               Plaintiffs,

vs.                                                       Case No. 3:19-cv-06943-FLW-TJB

BRIAD WENCO, L.L.C.,

               Defendant.


                             ORDER OF DISMISSAL WITH PREJUDICE

        THIS MATTER is before the Court upon the Stipulation of Voluntary Dismissal With

 Prejudice. The Court having carefully reviewed said Stipulation and after due consideration, it is

        ORDERED AND ADJUDGED as follows:

        1.      The Stipulation of Voluntary Dismissal With Prejudice filed herein by the Plaintiff,

 and the Defendants, be and the same is hereby approved;

        2.      The above-styled cause be and the same is hereby DISMISSED with prejudice;

        3.      To the extent not otherwise disposed of herein, all pending Motions are hereby

 DENIED as moot.




                                            It is further ordered that the Clerk of the Court
                                           _is directed to reopen this action and upon entry
                                            of this order, the case and docket shall be marked closed.
                                            IT ~SjO ORDER¥D:
 Copies furnished to:
 Attorneys of record
                                             .   ~         a(.   JJ"!-
                                            FREDA L~ WOLFSON, U.S.D.J.          Cf   3 -rl
